DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the phrase “wherein the electron source unit has a mode of irradiating the emitter of one of the electron sources with electrons emitted from another one of the electron sources, and a mode of irradiating the emitter of the other one of the electron sources with electrons emitted from the one of the electron sources” is unclear because there is no antecedent basis for multiple electron sources. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JP 2005174818A) (of record).
	Regarding claim 1, Yamamoto discloses an electron source, comprising: an emitter for emitting electrons, the emitter including a nanocarbon material (Figs 17-18, 82; Paragraphs [0062-0069]); a gate electrode for extracting electrons from the emitter (Figs 17-18, 83; Paragraphs [0062-0069]); and an irradiation section that causes the gate electrode to emit electrons to irradiate the emitter with electrons (Fig. 18, Paragraph [0068]—Note that since the disclosed operation alternates the polarities of the voltages applied to 82 and 83 it is considered characteristic that the gate electrode irradiates the emitter with electrons during operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2005174818A) (of record).
Regarding claim 2, Yamamoto teaches the invention of claim 1, including wherein a switching cycle of emitting electrons from the emitter or the gate electrode can be performed for each field (Paragraph [0070]) but is silent as to the electrical circuitry to accomplish this. However, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto to have the irradiation section includes a switching section that switches a connection destination of a gate power supply from the gate electrode to the emitter and also disconnects grounding to the emitter in order to accomplish being able to switch the cycle of emitting electrons from the emitter or the gate electrode can be performed for each field as disclosed by Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto to have the irradiation section includes a switching section that switches a connection destination of a gate power supply from the gate electrode to the emitter and also disconnects grounding to the emitter in order to accomplish being able to switch the cycle of emitting electrons from the emitter or the gate electrode can be performed for each field as disclosed by Yamamoto.
Regarding claim 3, Yamamoto teaches the invention of claim 1, including wherein a switching cycle of emitting electrons from the emitter or the gate electrode can be performed for each field (Paragraph [0070]) but is silent as to the electrical circuitry to accomplish this. However, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto to have the irradiation section includes a bias application power supply to apply a bias of a positive potential to the emitter, and a switching section that switches a connection destination of a gate power supply from ground to the bias application power supply in order to accomplish being able to switch the cycle of emitting electrons from the emitter or the gate electrode can be performed for each field as disclosed by Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto to have the irradiation section includes a bias application power supply to apply a bias of a positive potential to the emitter, and a switching section that switches a connection destination of a gate power supply from ground to the bias application power supply in order to accomplish being able to switch the cycle of emitting electrons from the emitter or the gate electrode can be performed for each field as disclosed by Yamamoto.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879